On September 13, 1995, it was ordered that the defendant, Marvin "Lee" Cure, is hereby placed in the custody of the Montana State Department of Corrections for a term of 25 years. Defendant shall be transfered to Montana State Prison and is not eligible for parole for a term of three (3) years and, in addition, shall complete at least the first two phases of the sexual offender course and the chemical dependency course before being eligible for parole. That defendant shall pay the mandatory surcharge of $20.00 to the Clerk of District Court immediately. Conditions of defendant’s parole, if granted in the future are stated in the September 13, 1995 judgment. The defendant shall be given credit for thirty-six (36) days served in the Sweet Grass County Jail.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*7DATED this 19th day of March, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Marvin Cure for representing himself in this matter.